Exhibit 10.10

FIRST AMENDMENT TO AGREEMENT OF PURCHASE AND SALE AND JOINT ESCROW INSTRUCTIONS

THIS FIRST AMENDMENT TO AGREEMENT OF PURCHASE AND SALE AND JOINT ESCROW
INSTRUCTIONS (this “Amendment”) is dated for reference purposes as of
January 12, 2011, and is entered into by and between O’DONNELL ACQUISITIONS,
LLC, a California limited liability (“Buyer), and HILLSIDE FXF, LLC, a Missouri
limited liability company (“Seller”).

R E C I T A L S

A.        Buyer and Seller are parties to that certain Agreement of Purchase and
Sale and Joint Escrow Instructions dated November 21, 2011 (the “Purchase
Agreement”), pursuant to which, among other things, Seller agreed to convey to
Buyer the Property, which real property consists of that certain land and
improvements located at 300 Bartlett St., Northborough, Massachusetts.
Capitalized terms which are not expressly defined in this Amendment shall have
the meaning given to them in the Purchase Agreement.

B.        During the Inspection Period, Buyer reviewed the Survey (being that
certain Survey prepared by Beals & Thomas, dated February 3, 2011, last revised
July 12, 2011), the Commitment (being that certain Commitment for Title
Insurance Order No. NCS-515188-SA1, dated November 23, 2011 and revised
December 19, 2011 issued by Title Company), and all other Seller’s Documents
provided to Buyer by Seller.

C.        As a result of such review, Buyer and Seller extended the Inspection
Period to January 12, 2011 and desire to amend, modify and supplement the
Purchase Agreement as more fully set forth below.

NOW, THEREFORE, incorporating the foregoing recitals and in consideration
thereof, in consideration of the mutual covenants and conditions contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

1.        Title Requirements. As part of Seller’s closing deliveries pursuant to
Section 13 of the Purchase Agreement, Seller shall deposit (a) such applicable
meter readings, payment receipts or other documents sufficient to satisfy the
Title Company’s reasonable requirements as set forth in Requirement No. 3 of
Section One, Schedule B of the Commitment (provided, however, Buyer, at Seller’s
cost and expense, shall cause Title Company to order any required municipal lien
certificate(s)), and (b) such reasonable and customary affidavits and indemnity
agreements sufficient to satisfy the Title Company’s reasonable requirements as
set forth in Requirement Nos. 5 and 6 of Section One, Schedule B of the
Commitment.

2.        Title Exceptions. As part of Seller’s closing deliveries pursuant to
Section 13 of the Purchase Agreement, Seller shall deposit a reasonable and
customary affidavit sufficient to cause the Title Company to remove Exception
Nos. 1 and 3 of Section Two, Schedule B of the Commitment.

 

-1-



--------------------------------------------------------------------------------

3.        Title Conditions. Additional closing conditions (but not obligations
of Seller) under Section 12 of the Purchase Agreement shall be (a) the receipt
by Buyer of a reasonable and customary estoppel certificate from Northborough
Land Realty Trust confirming no material violations under that certain
Dedications of Easement and Maintenance Agreement referenced in Exception 8 of
Section Two, Schedule B of the Commitment, (b) receipt of documentation
sufficient to cause Title Company to insure over loss, cost or damage as a
result of the enforcement of the rights set forth in Exception 7 of Section Two,
Schedule B of the Commitment and (c) receipt of documentation sufficient to
cause Title Company to remove as an encumbrance or insure over the Order of
Conditions referenced in Exception 9 of Section Two, Schedule B of the
Commitment. With respect to items (b) and (c), if Title Company refuses to so
insure over such Exceptions 7 or 9, Seller may, in its sole and absolute
discretion, elect to satisfy such closing condition by engaging and causing
Chicago Title Insurance Company, the issuer of Seller’s Owner’s Policy of Title
Insurance, to issue the Title Policy insuring over Exception 7 or 9, as
applicable.

4.        Survey Exceptions. The following are hereby added as additional
closing conditions (but not obligations of Seller) under Section 12 of the
Purchase Agreement:

 

  a.

Seller shall have provided the following: (i) an updated surveyor’s certificate
in the form substantially similar to the form attached hereto as Exhibit “2”,
certified to Buyer, Title Company and any applicable agent of Title Company; and
(ii) an updated owner’s affidavit from Seller in the form substantially similar
to the form attached hereto as Exhibit “3”, certified to Buyer, Title Company
and any applicable agent of Title Company. Seller acknowledges that such
documentation is being provided by Seller in order to cause Title Company to
insure over loss, cost or damage as a result of the enforcement of the rights of
others to use the cart paths and old paved road depicted on the Survey. With
respect the foregoing, if Title Company refuses to so insure over such matters,
Seller may, in its sole and absolute discretion, elect to satisfy such closing
condition by engaging and causing Chicago Title Insurance Company to issue the
Title Policy insuring over such matters.

 

  b.

Seller shall have provided reasonably sufficient documentation either
(i) demonstrating that the improvements on the Property do not utilize the
existing water service stub or related lines appurtenant thereto located in the
southwest corner of the Property or (ii) evidencing a recorded easement granted
by the owner (the “Westerly Property Owner”) of the property located to the west
of the Property (the “Westerly Property Owner”) to allow such water service from
the Westerly Property to serve the Property and the property located to the east
of the Property.

 

  c.

Buyer and Seller acknowledge that the Survey depicts a sewer line extending from
the Westerly Property through the Property (the “Sewer Line”). If (i) Seller
substantially damages the Sewer Line before Closing, (ii) such damage is not
adequately insured or otherwise covered by Section 15 of the Purchase Agreement,
and (iii) Seller fails, at or before

 

-2-



--------------------------------------------------------------------------------

 

Closing, to provide reasonably adequate assurances that any then unfinished or
uninsured repairs will be completed, then the occurrence of all such events
shall be considered an added closing condition (but not obligations of Seller)
under Section 12 of the Purchase Agreement. After Closing, Seller shall
indemnify, defend and hold harmless Buyer for any damage to the Sewer Line prior
to Closing caused by the completion of the Landlord Improvements.

5.        Condition of Title. Notwithstanding anything to the contrary contained
in the Purchase Agreement, Buyer hereby acknowledges and agrees that, subject to
Seller’s satisfaction of its obligations under Sections 1 and 2 of this
Amendment, and subject to satisfaction of the closing conditions under Sections
3 and 4 of this Amendment, Buyer is deemed to have approved all items set forth
in the Commitment (other than the general exception regarding any new items that
might appear on an updated Survey) and the Survey and waived its prior
disapprovals of any such items.

6.        Inspection Period. Buyer hereby acknowledges and agrees that Buyer is
not electing to terminate the Purchase Agreement pursuant to Section 5 of the
Purchase Agreement, and that Buyer’s only remaining termination rights under the
Purchase Agreement are set forth in Sections 11 (Completion of the Asset), 12
(closing conditions), 15 (casualty/condemnation) and 37(a) (Seller default) of
the Purchase Agreement, as such provisions are modified by this Amendment, and
Section 7 below.

7.        Disclosures. Seller shall reasonably cooperate (at no cost to Seller)
with Buyer in requesting that FedEx consent to Buyer’s disclosures set forth in
Exhibit “1” attached hereto. In the event such consent is not obtained and
provided to Buyer on or before January 26, 2012, Buyer shall have the right,
exercisable by written notice to Seller and Escrow Holder (with email
notification being an acceptable method of delivery and deemed delivered on the
day such email is sent) on or before January 27, 2012, to terminate the Purchase
Agreement, in which event Buyer’s Deposit plus all accrued and unpaid interest
thereon shall be returned to Buyer as its sole and exclusive remedy (unless due
to Seller’s breach of its obligations under this Section 7), and thereafter the
Escrow, the Purchase Agreement and the rights and obligations of the parties
hereunder shall terminate, except as and to the extent otherwise expressly
therein provided. If Buyer does not so terminate the Purchase Agreement, then
Buyer shall no longer have the right to terminate the Purchase Agreement
pursuant to this Section 7. Prior to Closing, Seller shall reasonably cooperate
(at no cost to Seller) with Buyer’s other reasonably requested disclosures,
including requesting that FedEx consent, pursuant to Section 45 of the Lease, to
Buyer’s “text and timing” disclosures; provided, however, Seller’s failure to
obtain FedEx’s consent to any such disclosures shall not constitute a default by
Seller and shall not constitute a closing condition under the Purchase
Agreement.

8.        Completion of the Asset. As defined in Section 11(a) of the Purchase
Agreement, “Completion of the Asset” shall not be deemed to have occured until
Buyer receives written notice that Substantial Completion of the Landlord’s
Improvements has occurred, which notice shall include copies of the supporting
documentation evidencing the same as set forth in Sections 5.8(b) and (c) of
Exhibit B to the Lease, including any list of Approved Punchlist Work given by
FedEx (collectively, the “Completion of the Asset Documentation”). Buyer’s right
to terminate the

 

-3-



--------------------------------------------------------------------------------

Purchase Agreement pursuant to Section 11(a) of the Purchase Agreement shall
expire after the date that is seven (7) business days after Buyer’s receipt of
the Completion of the Asset Documentation, and shall be conditioned upon Buyer
having a good faith basis to not accept Seller’s assertion of Completion of the
Asset. If Buyer does not so terminate the Purchase Agreement within such seven
(7) business day period, then Buyer shall no longer have the right to terminate
the Purchase Agreement pursuant to Section 11(a) of the Purchase Agreement.

9.        Certain Closing Conditions. Buyer’s right to terminate the Purchase
Agreement pursuant to Section 11(b)(i) of the Purchase Agreement shall expire
after the date that is five (5) business days after that date which is thirty
(30) days after the Completion of the Asset. If Buyer does not so terminate the
Purchase Agreement within such five (5) business day period, then Buyer shall no
longer have the right to terminate the Purchase Agreement pursuant to
Section 11(b)(i) of the Purchase Agreement.

10.        SNDA. An additional closing condition (but not an obligation of
Seller) under Section 12 of the Purchase Agreement shall be the receipt from
FedEx of a subordination agreement benefitting Buyer’s lender in accordance with
the terms and conditions of Section 29 of the Lease. This closing condition
shall be treated in the same manner as those closing conditions set forth in
Sections 12(b), (c) and (d) of the Purchase Agreement are treated under
Section 11(b) of the Purchase Agreement.

11.        Seller Deliveries. As part of Seller’s closing deliveries pursuant to
Section 13 of the Purchase Agreement, Seller shall deposit copies of all
deliveries, if any, made by Seller to FedEx pursuant to Sections 5.13, 5.14,
5.15 and 5.16 of Exhibit B to the Lease. After Closing, Seller shall continue to
provide Buyer with copies of all deliveries, if any, made by Seller to FedEx
pursuant to Sections 5.13, 5.14, 5.15 and 5.16 of Exhibit B to the Lease. Seller
shall indemnify, defend and hold harmless Buyer from any loss, cost, expense,
claim, liability or damage resulting from any failure by Seller to comply with
the obligations under Sections 5.13, 5.14, 5.15 and 5.16 of Exhibit B to the
Lease to the extent related to the completion of the Landlord Improvements.
Notwithstanding the foregoing, Seller’s failure to make such deliveries shall
not constitute a default by Seller and shall not constitute a closing condition
under the Purchase Agreement.

12.        FedEx Consents. An additional closing condition (but not an
obligation of Seller) under Section 12 of the Purchase Agreement shall be
Buyer’s receipt of reasonable documentation evidencing FedEx’s consent to
matters requiring FedEx’s consent pursuant to Section 15.1 of the Lease, if any.
This closing condition shall be treated in the same manner as those closing
conditions set forth in Sections 12(b), (c) and (d) of the Purchase Agreement
are treated under Section 11(b) of the Purchase Agreement.

13.        Warranties. The following provision shall be added to the General
Assignment: “To the extent not prohibited by or inconsistent with law, the Lease
or the terms of the applicable warranties or guaranties, Seller hereby appoints
Buyer as Seller’s attorney-in-fact to act on behalf of Seller in the event of a
claim under any such warranty or guaranty. Seller agrees to reasonably cooperate
(at no cost to Seller) with Buyer in enforcing such warranties and guaranties.”

 

-4-



--------------------------------------------------------------------------------

14.        Leasing Brokerage Commissions. On or before the Close of Escrow,
Seller shall pay all commissions or finder’s fees required to be paid by Seller
under Section 40 of the Lease and under the Commission Agreement (defined
below), but only as and to the extent such commissions or fees are due and
payable prior to the Close of Escrow. Seller represents and warrants to Buyer
that, other than the commissions due to Dillon Corporate Services, Inc. (“Lease
Broker”) pursuant to that certain Standard Commission Agreement (“Commission
Agreement”) between Jones Development Company, LLC and Lease Broker, last
executed on March 10, 2011, no other commisons or finder’s fees are payable by
Seller under Section 40 of the Lease.

15.        Permitted Transferee. A Permitted Transferee shall include an entity
in which Douglas O’Donnell has a “direct or indirect” ownership or controlling
interest. In addition to the conditions set forth in clauses (i)-(iii) of
Section 36 of the Purchase Agreement, Buyer and any Permitted Transferee shall
be obligated to provide Seller with timely copies of any and all documentation
evidencing any such assignment by Buyer and assumption by Permitted Transferee,
together with reasonably satisfactory evidence that any purported assignee in
fact qualifies as a Permitted Transferee, and, if requested by FedEx, Buyer and
Permitted Transferee shall furnish or cause to furnished the documention or
further assurances described in Section 17.1 of the Lease.

16.        Assignment of Contracts. As required under Section 5 of the Purchase
Agreement, Buyer hereby provides Seller notice that Buyer desires Seller to
assign pursuant to the Assignment of Contracts (a) that certain design-build
agreement between Seller and Premier Design + Build Group, LLC (the
“Design-Build Agreement”), (b) that certain Client Authorization agreement for
transportation engineering and permitting services between Jones Development
Company and VHB/Vonasse Hangen Brustlin, Inc. (the “Engineering Agreement”) and
(c) any other agreements related to the design, improvement and/or development
of the Property (together with the Design-Build Agreement and the Engineering
Agreement, the “Contracts”). Accordingly, such Contracts shall constitute all of
the Contracts to be described on Exhibit “2” to the Assignment of Contracts.

17.        Authority. The parties executing this Amendment each represent and
warrant to the other that they are duly authorized to do so on behalf of the
party on whose behalf they have signed and that no further consents or approvals
are required in order for such person to duly bind the entity on whose behalf
such individual has executed this Amendment.

18.        Ratification; No Other Modifications. The terms of the Purchase
Agreement are hereby affirmed and ratified by each party and, except as
expressly provided in this Amendment, the Purchase Agreement shall remain
unmodified and in full force and effect.

19.        Counterparts; Electronic Delivery. This Amendment may be executed in
any number of counterparts, each of which shall be an original, but all of which
shall constitute one and the same instrument. The signature page of any
counterpart may be detached therefrom without impairing the legal effect of the
signature(s) thereon provided such signature page is attached to any other
counterpart identical thereto except having additional signature pages executed
by other party or parties to this Amendment attached thereto. Signatures may be
delivered by facsimile or e-mail and they shall be binding as if they were
originals.

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date of
the Agreement.

 

              “SELLER”  

HILLSIDE FXF, LLC,

  a Missouri limited liability company   By:       /s/ Kevin R. Jones    

 

        Kevin R. Jones, Manager

 

              “BUYER”  

O’DONNELL ACQUISITIONS, LLC, a California limited liability
company

  By:       /s/ Douglas D. O’Donnell    

 

        Douglas D. O’Donnell, as Trustee of the DOD Trust dated
    August 29, 2002, its sole member

 

-6-



--------------------------------------------------------------------------------

EXHIBIT “1”

FEDEX LEASE DISCLOSURE REQUIREMENTS

 

1. Entry

into a material definitive agreement. When the REIT enters into a material
definitive agreement, such as a purchase agreement for a property, it is
required, within four business days thereafter, to file a Form 8-K. In addition,
a supplement should be filed to disclose the entry into the material agreement,
along with terms for the potential property acquisition (see below for details
regarding what should be disclosed).

 

2. Acquisition of a property.When the REIT acquires a material asset, it is
required, within four business days thereafter, to file a Form 8-K. Any loan
agreements entered into at that time also would be required to be disclosed.
Financial statements of the property or the tenant (as determined in
accordance with the staff accounting manual) would be required within 71 days
thereafter. In addition, a supplement should be filed to disclose the
acquisition. The initial acquisition supplement is required to include
disclosure required by Item 14 (property description) and Item 15 (operating
data) of the Form S-11, as well as Item 11 of Guide 5 (description of real
estate investments). A follow up supplement would be filed to disclose the
appropriate financial statements, if not included in the initial acquisition
supplement.

Details on the tenant would include:

 

  1.

Principal nature of business of any tenant occupying ten percent or more of the
property;

  2.

Principal business, occupations and professions carried on in, or from the
building;

  3.

The principal provisions of tenants occupying ten percent or more of the
property, including but not limited to, rental per annum, expiration date and
renewal options;

  4.

If the property is material, property financials or financials of the tenant (or
guarantor) if a single tenant; and

  5.

Any other material terms of the leases would be disclosed (e.g., net leased).

More general information regarding the property would include:

 

  1.

Occupancy rate of the property expressed as a percentage for each of the last
five years;

  2.

Average effective annual rental per square foot or unit for each of the last
five years prior to the date of filing;

  3.

Schedule of the lease expirations for each of the ten years starting with
the year in which the registration statement is filed, stating (a) the number of
tenants whose leases will expire, (b) the total area in square feet covered by
such leases, (c) the annual rental represented by such leases, and (d) the
percentage of the gross annual rental represented by such leases;

  4.

Tax basis and depreciation disclosure; and

  5.

Tax disclosure.

 

-1-



--------------------------------------------------------------------------------

The material agreements must be filed, with either (x) the applicable Form 8-K
or (y) the earlier of the next post-effective amendment to the registration
statement and the next Form 10-Q/Form 10-K.

Any of the above information that is disclosed may be used in collateral
materials without further approval (e.g., press release, sales literature,
etc.).

No additional approvals from FedEx will be required related to the text or
timing of the above-referenced disclosures.

 

-2-



--------------------------------------------------------------------------------

EXHIBIT “2”

SURVEYOR’S CERTIFICATE

 

TO:

                     Chicago Title Insurance Company and Marsh, Moriarty, Ontell
& Golder,

                              P.C.,



                              as agent for Chicago Title Insurance Company



 

FROM:                

Beals and Thomas (the “Surveyor”)

 

RE:

                      Lot A5, Bartlett Street, Northborough, Massachusetts

In connection with the above referenced property (the “Property”) and the
building(s) and other improvements situated thereon (the “Improvements”) (the
Property and the Improvements collectively referred to as the “Project”), we
have prepared a survey entitled “ALTA/ACSM Land Title Survey” (the “Survey”).
The Survey was made in accordance with the “Minimum Standard Detail Requirements
and Classifications for Land Title Surveys” jointly established by ALTA and
ACSM, as most recently amended and meets the accuracy requirements therefore.

 

I.(a)

The undersigned hereby certifies as of February 3, 2011 that this survey was
actually made upon the ground; that it and the other information, courses and
distances shown thereon are accurate; that the record title lines and lines of
actual possession are the same; that the Property description “closes” by
engineering calculation; that this survey correctly shows the size, location and
type of all buildings, structures and other improvements on the Property and all
are within the boundary lines and applicable set-back lines (whether established
by subdivision plat, recorded restrictions or applicable zoning or building
codes) affecting the Property; that there are no easements, rights of way or
uses affecting the Property known to the undersigned or appearing from a careful
physical inspection of the same, other than those shown thereon; that other than
as shown thereon, there are no party walls with or encroachments upon adjoining
premises, streets or alleys by any of said buildings, structures or other
improvements; or encroachments upon or party walls with the Property by any
building, structure or other improvement situated upon any of the adjoining
premises; that all public streets necessary for access to the Project have been
completed and dedicated and there is direct access between such streets and the
Project;

 

2.

The Project has direct pedestrian and vehicular access to and from Bartlett
Street, a public way through legally permitted curb cuts as shown on the Survey.
No easement over land of others is required for such access or egress ,except as
shown on the survey, or for any utilities serving the Project.

 

3.

According to the zoning map for the Town of Northborough, Massachusetts on file
with the City/Town Engineers Office, the Project is situated in Zoning District
I (the “Zoning District”).

 

-1-



--------------------------------------------------------------------------------

4.

According to the Zoning Ordinance/By-Law for the Town of Northborough,
Massachusetts (the “Zoning Ordinance By-Law”) the following uses are permitted
as of right in the zoning district (the “Permitted Uses”):

    warehouse

and distribution facility.

 

5.

The Project is not located in an Overlay, Flood Plain, Water Aquifer, Historic
or other Special Zoning District under the Zoning Ordinance/By-law.

 

6.

There are no encroachments on or off the Property by the Improvements or
buildings and/or improvements located on adjacent properties, except for;

 

  1.

A sewer line that extends from the westerly abutting property that runs through
the subject property to a sewer manhole in Bartlett Street.

  2.

There is a riprap slope on the subject property that discharges surface water
into drains which are components of the adjacent property stormwater management
system.

  3.

There are paint markings that represent an underground water stub that extends
toward the subject property from the adjacent property.

 

7.

The undersigned has observed no evidence that any person or entity is using the
watering place and well, or access thereto noted in a deed dated August 22, 1946
and recorded with the Worcester District Registry of Deeds in Book 3020, Page
157.

 

8.

The undersigned has observed no evidence of the use of the cart paths or rights
of way disclosed on the survey by any person or entity.

This Certificate is rendered to Chicago Title Insurance Company and Marsh,
Moriarty, Ontell & Golder, P.C., as agent for Chicago Title Insurance Company
with the understanding that Marsh, Moriarty, Ontell & Golder, P.C., as agent for
Chicago Title Insurance Company will rely on this certification to issue a
zoning endorsement and to delete the general survey exception from title
insurance policies and to insure over certain rights and easements disclosed on
the ALTA survey and the undersigned hereby consents to the reliance thereon. The
undersigned has the power and authority to execute this certificate for the
Company and is a licensed surveyor in Massachusetts.

Executed as a sealed instrument this 12 day of July, 2011

 

LOGO [g264756g67r20.jpg]    

 

Beals and Thomas

by: Kenneth Conte

    Its:  

Professional Land Surveyor

              

 

-2-



--------------------------------------------------------------------------------

EXHIBIT “3”

CHICAGO TITLE INSURANCE COMPANY

AFFIDAVIT TO BE SIGNED BY SELLER IN CONNECTION WITH A TITLE INSURANCE POLICY TO
BE ISSUED BY CHICAGO TITLE INSURANCE COMPANY

Subject property is located at Lot A5, Bartlett Street, Northborough,
Massachusetts (the “Premises”) and that title to said property is vested in

Arturo J. Gutierrez and John A. Cataldo, as Trustees of Northborough Land Realty
Trust (Seller).

Now, therefore, the Seller on oath deposes and says as follows:

We have owned the property now being sold by us continuously since October 12,
2000, and our enjoyment thereof has been peaceable and undisturbed and the title
to said property has never been disputed or questioned to our knowledge, nor do
we know of any facts by reason of which the title to, or possession of, said
property might be disputed or questioned, or by reason of which any claim to any
of said property might be asserted adversely to me, and more particularly that:

 

1. No party other than the Seller is in possession of all or any portion of the
premises above described under any unrecorded leases, tenancy at will or
otherwise.

 

2. The Seller during the time of ownership of the premises above described has
conveyed no portion of the premises.

 

3. The Seller has allowed no encroachments on the premises above described by
any adjoining land owners nor has/have the undersigned encroached upon any
property of adjoining land owners.

 

4. The Seller has allowed no easements, rights of way, continuous driveway
usage, drain, sewer, water, gas or oil pipeline or other rights of passage to
others over the premises above described and has no knowledge of such adverse
rights.

 

5. No persons, firm or corporation has furnished any labor, services or
materials in connection with the construction or repair of any buildings or
improvements on the herein described premises which could give rise to a
mechanics lien.

 

6. The Seller has no knowledge of any old highways, abandoned roads, lanes,
cemetery or family burial grounds, springs, streams, rivers, ponds, or lakes
bordering or running through said premises.

 

7. The Seller has allowed no person to use the watering place and well noted in
a deed dated August 22, 1946 and recorded with the Worcester District Registry
of Deeds in Book 3020, Page 157 and has no knowledge that any person or entity
has claimed the right to use the water place and well or access thereto, whether
prescriptively or by right during the period of its ownership.

 

8. The Seller has not allowed any person or entity to use the rights of way or
cart paths which traverse the premises as shown on ALTA/ACSM Land Title Survey
by Beals & Thomas dated February 3, 2011, last revised July 12, 2011 and has no
knowledge of any use of said rights of way or cart paths and has no knowledge of
assertion of rights to use said rights of way or cart paths, whether
prescriptively or by right by any person or entity during the period of its
ownership.

 

-1-



--------------------------------------------------------------------------------

9. The Premises is located in an I (Industrial) zone in the Town of
Northborough, Massachusetts.

 

10. The Owner has not received notice of any violation of the Building Code, the
Zoning Ordinance/By-Law or any state, federal or local sanitary, safety or
health ordinance, code, law, rule or regulation applicable to the Premises

The undersigned hereby indemnifies and agrees to hold harmless the Company from
and against all loss, cost, damage and expense which may be incurred by the
Company resulting from any inaccuracies in the above statements.

 

                                 Seller

 

                                 Seller

Subscribed and sworn to before me this                     day
of                                    , 2011.

 

   Notary Public

 

-2-